Citation Nr: 0107278	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from October 1948 to December 
1954, and from January 1955 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1999.  He failed to report for a travel board hearing 
requested in his substantive appeal, which had been scheduled 
for January 2001.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The veteran, who is in receipt of special monthly pension 
benefits at the housebound rate, contends that he is in need 
of the regular aid and attendance of another person.  A 
veteran will be considered in need of regular aid and 
attendance if he is blind or nearly blind; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c) 
(2000).  

Determination as to a factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others, with consideration to factors such as:  
inability of a claimant to dress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reasons of the particular disability cannot be done without 
aid; inability of the claimant to feed himself through the 
loss of coordination of upper extremities or through extreme 
weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2000).  It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the veteran is unable to 
perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  

The veteran underwent an examination for aid and attendance 
or housebound status in March 1999.  While this examination 
noted that the veteran "need[ed] some assistance with his 
activities of daily living," due to tremors and arthritis of 
multiple joints, elsewhere in that report, it was noted that 
the veteran took care of himself, although relatives cooked 
for him.  The examination report did not address any of the 
specific factors noted above.  Consequently, the veteran must 
be afforded an examination, which discusses the veteran's 
requirements of personal assistance from others, if any.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
aid and attendance examination to 
determine the level of assistance he 
requires in daily living, due to 
disability.  All indicated tests or 
studies should be accomplished and the 
results reviewed by the examiner prior to 
the final opinion.  In addition, the 
claims folder, to include a copy of this 
Remand, must be made available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examination 
discuss whether the following factors are 
present:  inability of veteran to dress 
himself or to keep himself ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reasons of 
the particular disability cannot be done 
without aid; inability of the veteran to 
feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
tend to the wants of nature; or 
incapacity, physical or mental, that 
requires care and assistance on a regular 
basis to protect the veteran from the 
hazards or dangers incident to his daily 
environment.  All findings and conclusions 
should be reported in detail.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, fast 
letters, final regulations and General 
Counsel precedent opinions.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; nevertheless, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




